UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA CASE NO: CR417-90

)
)
)
v. )
)
)
MICHAEL BRIAN ANDERSON )
ORDER
This matter comes before the Court on the Government’s motion for an Order
appointing the United States to effectuate a sale of Defendant’s shrimp boat described
below:
One (1) 1969 Woodjfiberglass shrimp trawler, bearing boat hull
number 520796, named “Emily & Anna-Marie,” titled in the

name of Brian Michael Anderson D/B/A Shrimpy’s Incorporated,
currently docked at 1111 1 lth Street, Port Royal, South Carolina,

29935.

The Court, having read and considered the Governrnent’s motion and the
balance of the record, hereby ORDERS the United States, via the United States
Attorney’s Oche, Southern District of Georgia, to conduct a sale for the above-
referenced vessel. The proceeds of said sale shall be applied first to satisfy the costs
accrued in storing the boat with the remainder remitted to the Clerk to be applied to

the balance of Defendant’s outstanding order of restitution

This &'%day cf jaw/id /*', 2013.

4/7 7 7
HoN. WILLIAM T. Moo'RE, JR.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

IZ`HST. UF GA.

 

l‘.l

,;§., .
SU.`

ili-l. E

